0011-35-EPID35-00481248-491063            OFFICE OF THE CHAPTER 13 TRUSTEE
                                                 LAUREN A. HELBLING, TRUSTEE
                                 For Cases Filed under Chapter 13 in the United States Bankruptcy Court
                                         Northern District of Ohio - Eastern Division (Cleveland)



  IN RE:   TIMOTHY JOSEPH PATETE                                      Case Number: 20-10171-jps
           8182 PLAINS ROAD                                           Chapter 13 Proceedings
           MENTOR, OH 44060                                           Judge Jessica E. Price Smith
                                                  Debtor(s)           SUPPLEMENTAL NOTICE OF INTENTION TO PAY CLAIMS

      Now comes the trustee and notifies the Debtor(s) and the attorney for the Debtor(s) that the following claim was filed against
   the estate of the Debtor(s), and that such claim was either not included or different from the claim included in the previous
   Notice of Intention to Pay Claims:

                                                                     Account #                        Interest
                      Creditor                           Claim #   (last 4 digits)   Claim Amount       Rate              Collateral

     DEPARTMENT OF THE TREASURY                           010        0387            96,728.38                   06/13/14/15/16/17/18/19




      Notice is hereby given of the intention of the Chapter 13 Trustee to pay the claim of the creditor named and in the
   amount set forth above pursuant to 11 U.S.C. 502(a) unless within thirty (30) days after this date an objection to claim
   along with a request for hearing is filed with the Court, and served on the undersigned.

     Copies of this notice has been served on the Debtor(s) and the attorney for the Debtor(s) on this day at their address
   as it appears in this proceeding.

   NOTICE TO DEBTOR(S): FOR YOUR CASE TO BE SUCCESSFUL IT IS IMPORTANT TO REVIEW THIS DOCUMENT
   WITH YOUR ATTORNEY.


    /s/ Lauren A. Helbling                                                                  DATE:     Oct 30, 2020
    Lauren A. Helbling
    Chapter 13 Trustee
    200 Public Square, Suite 3860
    Cleveland OH 44114-2321
    Phone (216) 621-4268        Fax (216) 621-4806
    Email: 13Trustee@ch13cleve.com
    Website: www.13trusteecleveland.com




              20-10171-jps        Doc 37       FILED 11/04/20          ENTERED 11/04/20 11:44:20                   Page 1 of 3
0011-35-EPID35-00481249-491060            OFFICE OF THE CHAPTER 13 TRUSTEE
                                                 LAUREN A. HELBLING, TRUSTEE
                                 For Cases Filed under Chapter 13 in the United States Bankruptcy Court
                                         Northern District of Ohio - Eastern Division (Cleveland)



  IN RE:   TIMOTHY JOSEPH PATETE                                      Case Number: 20-10171-jps
           8182 PLAINS ROAD                                           Chapter 13 Proceedings
           MENTOR, OH 44060                                           Judge Jessica E. Price Smith
                                                  Debtor(s)           SUPPLEMENTAL NOTICE OF INTENTION TO PAY CLAIMS

      Now comes the trustee and notifies the Debtor(s) and the attorney for the Debtor(s) that the following claim was filed against
   the estate of the Debtor(s), and that such claim was either not included or different from the claim included in the previous
   Notice of Intention to Pay Claims:

                                                                     Account #                        Interest
                      Creditor                           Claim #   (last 4 digits)   Claim Amount       Rate             Collateral

     DEPARTMENT OF THE TREASURY                          010A        0387            46,943.88                   08/09




      Notice is hereby given of the intention of the Chapter 13 Trustee to pay the claim of the creditor named and in the
   amount set forth above pursuant to 11 U.S.C. 502(a) unless within thirty (30) days after this date an objection to claim
   along with a request for hearing is filed with the Court, and served on the undersigned.

     Copies of this notice has been served on the Debtor(s) and the attorney for the Debtor(s) on this day at their address
   as it appears in this proceeding.

   NOTICE TO DEBTOR(S): FOR YOUR CASE TO BE SUCCESSFUL IT IS IMPORTANT TO REVIEW THIS DOCUMENT
   WITH YOUR ATTORNEY.


    /s/ Lauren A. Helbling                                                                  DATE:     Oct 30, 2020
    Lauren A. Helbling
    Chapter 13 Trustee
    200 Public Square, Suite 3860
    Cleveland OH 44114-2321
    Phone (216) 621-4268        Fax (216) 621-4806
    Email: 13Trustee@ch13cleve.com
    Website: www.13trusteecleveland.com




              20-10171-jps        Doc 37       FILED 11/04/20          ENTERED 11/04/20 11:44:20                   Page 2 of 3
0011-35-EPID35-00481250-491066            OFFICE OF THE CHAPTER 13 TRUSTEE
                                                 LAUREN A. HELBLING, TRUSTEE
                                 For Cases Filed under Chapter 13 in the United States Bankruptcy Court
                                         Northern District of Ohio - Eastern Division (Cleveland)



  IN RE:   TIMOTHY JOSEPH PATETE                                      Case Number: 20-10171-jps
           8182 PLAINS ROAD                                           Chapter 13 Proceedings
           MENTOR, OH 44060                                           Judge Jessica E. Price Smith
                                                  Debtor(s)           SUPPLEMENTAL NOTICE OF INTENTION TO PAY CLAIMS

      Now comes the trustee and notifies the Debtor(s) and the attorney for the Debtor(s) that the following claim was filed against
   the estate of the Debtor(s), and that such claim was either not included or different from the claim included in the previous
   Notice of Intention to Pay Claims:

                                                                     Account #                        Interest
                      Creditor                           Claim #   (last 4 digits)   Claim Amount       Rate              Collateral

     DEPARTMENT OF THE TREASURY                          010B        0387            65,395.55                   05




      Notice is hereby given of the intention of the Chapter 13 Trustee to pay the claim of the creditor named and in the
   amount set forth above pursuant to 11 U.S.C. 502(a) unless within thirty (30) days after this date an objection to claim
   along with a request for hearing is filed with the Court, and served on the undersigned.

     Copies of this notice has been served on the Debtor(s) and the attorney for the Debtor(s) on this day at their address
   as it appears in this proceeding.

   NOTICE TO DEBTOR(S): FOR YOUR CASE TO BE SUCCESSFUL IT IS IMPORTANT TO REVIEW THIS DOCUMENT
   WITH YOUR ATTORNEY.


    /s/ Lauren A. Helbling                                                                  DATE:     Oct 30, 2020
    Lauren A. Helbling
    Chapter 13 Trustee
    200 Public Square, Suite 3860
    Cleveland OH 44114-2321
    Phone (216) 621-4268        Fax (216) 621-4806
    Email: 13Trustee@ch13cleve.com
    Website: www.13trusteecleveland.com




              20-10171-jps        Doc 37       FILED 11/04/20          ENTERED 11/04/20 11:44:20                      Page 3 of 3
